Citation Nr: 1550602	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  12-23 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for a lumbar spine disability, to include chronic lumbosacral strain and multilevel degenerative disc disease.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1982 to July 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This matter was previously before the Board, but in a May 2014 decision the Board remanded this matter back to the Agency of Original Jurisdiction (AOJ) for further development, and, after further development this matter has been returned to the Board for further appellate review.  The Board remanded the claim in order for additional records to be obtained.  Those records have been associated with the claims file.  Because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The Veteran's service-connected lumbar spine disability manifests by a forward flexion of the thoracolumbar spine to 30 degrees or less, but does not cause any incapacitating episodes or either unfavorable ankylosis of the entire spine or unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess of 40 percent for a lumbar spine disability, to include chronic lumbosacral strain and multilevel degenerative disc disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but she declined.

The Veteran was also provided with a VA examination in August 2013 as well as an addendum to in June 2014 (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded her opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor her representative has objected to the adequacy of any of the other examinations conducted during the course of this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.
Increased Rating

The Veteran contends that she is entitled to a disability rating in excess of 40 percent for a lumbar spine disability, to include chronic lumbosacral strain and multilevel degenerative disc disease.  The Veteran first filed a service connection claim for her spinal disability in September 1992.  In April 1993, service connection was granted and an initial noncompensable rating was assigned.  The Veteran's disability rating has been increased multiple times since April 1993.  The Veteran's most recent request for an increased rating was received in September 2009.  In October 2014, the Veteran's rating was increased to 40 percent effective the date the claim was received.

The Veteran's medical records indicate that she sought treatment for recurrent back pain at a number of private medical centers.  The Veteran sought treatment for her back pain at a private medical center in October 2007.  At the initial screening the Veteran reported that she had a pain level of 8/10 at rest and 7/10 with movement.  She underwent physical therapy for approximately a month, and, by November 2007, her pain level had been reduced to 5/10 at rest and 4/10 with movement. 

Between May 2009 and October 2009, the Veteran underwent a round of physical therapy at another private facility.  The treatment consisted of eight visits focused on range of motion, stretching activities, and core stabilization exercises supplemented by a home exercise program.  After the completion of the therapy, the Veteran was discharged to a home exercise program.

In October 2009, the Veteran sought treatment for back pain at yet another private medical center.  At her initial therapy evaluation, the Veteran reported that she had had back pain for 10 to 15 years, and that the pain had gotten progressively worse.  She reported that she had previously been treated with injected medication, but that that treatment only helped in the short term.  She reported that her pain was 8/10, and that it got worse after sitting, prolonged standing, bending, lifting, and walking.  The Veteran indicated that her pain got better when she was lying down.  The evaluation indicates that the Veteran had a major loss in lumbar flexion and a moderate loss of lumbar extension.  The Veteran was treated with six sessions of core strengthening physical therapy over the course of two weeks.  After successfully completing the therapy, the Veteran reported that it had not decreased her pain, and the Veteran was discharged to a home exercise program.

The Veteran was examined by a private physician in December 2009.  She reported severe back pain and stiffness that occurred on a daily basis and radiated down her legs.  The physician indicated that the Veteran had an abnormal gait with a slight limp on the right side.  The Veteran's initial forward flexion was to 10 degrees; initial extension was to 10 degrees; initial left and right lateral flexion were both to 5 degrees; and initial left and right lateral rotation were both to 5 degrees.  The physician noted pain in the thoracolumbar spine as well as painful motion and guarding of movement.  The private physician attempted to perform a second round of range of movement measurements, but the test could not be performed after the Veteran reported she was in too much pain.  The Veteran indicated that she had not had an incapacitating episode in the last 12 months.  The private physician noted that there was no X-ray evidence of degenerative joint disease or degenerative disc disease, and that the Veteran made a poor effort during the range of movement measurements.  The physician did not note any ankylosis.

The Veteran was examined at a VA facility in August 2013.  The Veteran reported increased lower back pain.  The Veteran indicated that sitting for two long bothered her, and that walking also bothered her leg.  The Veteran also reported experiencing flares in her symptoms, noting that such flares usually happened without a trigger.  The Veteran also reported that her pain made it difficult to perform physical labor at her place of employment, but that her employer had been gracious enough to minimize the amount of physical labor she was required to perform.

The examiner measured the Veteran's forward flexion to 30 degrees.  The examiner noted that there is objective evidence of painful motion which begins at 30 degrees, but that the pain manifests in the Veteran listing to the left to decrease sciatica symptoms.  The Veteran's extension was to 10 degrees, and objective evidence of painful motion began at 10 degrees.  Right lateral flexion was to 20 degrees, and painful motion began at 20 degrees.  Left lateral flexion was to 15 degrees, and objective evidence of pain occurred at 15 degrees and increased the right sided symptoms.  Right lateral rotation was to 20 degrees, and evidence of painful motion occurred at 20 degrees.  Left lateral rotation was to 15 degrees, and evidence of painful motion began at 15 degrees.  There was no change in the Veteran's range of motion after repetitive testing.  The examiner noted that the Veteran did have intervertebral disc syndrome, but that the Veteran did not have any incapacitating episodes over the past 12 months.  The examiner did not note any ankylosis.

In an August 2012 statement, the Veteran reported having been diagnosed with a herniated disc and  radiculopathy.  An August 2013 VA examination indicated that the Veteran had mild symptoms of radiculopathy and, a June 2013 magnetic resonance imaging (MRI) showed small disc bulges at L4-L5 and L5-S1.  The Board also notes that the Veteran's progress notes memorialize an August 2012 lumbar spine x-ray series that indicated only minimal degenerative changes in the spine and no acute osseous abnormality, and, as previously noted, the RO granted service connection for radiculopathy in a September 2013 rating decision.

Between August 2013 and June 2014 the Veteran sought additional treatment for pain management and chiropractic therapy.  These records includes a note that in April 2014 the Veteran's forward flexion was to 50 percent, extension was to 30 percent, and there was right L5-S1 joint area pain on range of movement.  In a June 2014 addendum, the VA examiner reviewed additional medical records that had not been available prior to August 2013.  After reviewing the evidence the examiner's opinion remained unchanged.

Spinal disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a.  

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks, during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1). 

The Veteran does not meet the criteria for a 60 percent disability rating of IVDS, because the weight of the evidence does not indicate that she has been prescribed bed rest to treat any incapacitating episodes due to IVDS.  Although the Board notes that the August 2013 VA examination diagnosed the Veteran with IVDS; the Veteran denied experiencing any incapacitating episodes in both her December 2009 private evaluation and August 2013 VA examination.  As such, a rating based on IVDS is not appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Turning to the current General Rating Formula for Diseases and Injuries of the Spine, with respect to the orthopedic manifestations of service-connected thoracolumbar spine disability, the medical evidence clearly shows limitation of motion.  However, the Veteran has been assigned the maximum 40 percent schedular rating assignable for limitation of thoracolumbar spine motion.  As the maximum rating based upon motion loss has been assigned, further consideration of 38 C.F.R. §§ 4.40 and 4.45 is not warranted.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

While the orthopedic rating is at the maximum schedular rating based on range of motion, a higher schedular rating is available if ankylosis is shown, with a 50 percent rating being assigned when a spinal disability manifests unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating being assigned when a spinal disability manifests unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

The weight of the evidence of record does not indicate that the Veteran has experienced any unfavorable ankylosis of either the entire spine or the entire thoracolumbar spine.  None of the Veteran's evaluations, examinations, or medical records indicate that the Veteran has either favorable or unfavorable ankylosis.  Furthermore as previously noted, the Veteran's forward flexion is at least to 10 degrees.  Since the Veteran does not manifest unfavorable ankylosis of either the entire spine or thoracolumbar spine, she is not entitled to a disability rating of either 50 percent or 100 percent.  38 C.F.R. § 4.71a.

The Board has considered the Veteran's statements, but notes that her statements fail to establish either ankylosis in her spine or the prescription of bed rest.  As such, the criteria for a schedular rating in excess of 40 percent have not been met, and the Veteran's claim is denied.

The regulations also provide that any neurologic impairment should be rated separately and then combined with the orthopedic rating.  In this case, the Veteran has already been granted service connection for radiculopathy that resulted from her back disability.  In conjunction with the grant of service connection for radiculopathy in her lower extremity, the Veteran was provided with appellate rights if she disagreed with the rating assigned.  However, no disagreement was voiced, and therefore, the Board does not consider the Veteran's neurologic impairment in her lower extremity to be on appeal at this time.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected back disability are adequate in this case.  The Veteran's primary back symptoms include pain, limitation of motion, and neurologic impairment (which is separately rated), all of which have been specifically contemplated as discussed above.  Moreover, there is nothing unique or unusual about the Veteran's back disability.  The Veteran has been noted to be limited in his ability to walk, sit or stand for prolonged periods of time.  However, these are not unique symptoms, and the fact remains that the Veteran is assigned a high schedular rating in acknowledgement of the considerable back impairment she experiences.  It is clear that the Veteran's back disability causes significant impairment, and impairs her ability to work.  However, again, the high schedular rating that is assigned in this case is assigned to compensate in large part for any impairment with employment.  Moreover, looking at the Veteran's complaints, there is nothing that is particularly unique, unusual, or exceptional about her back disability.  The impairment from the back disability is significant, but it would be expected to be to merit a 40 percent rating, plus an additional compensable rating for the resultant radiculopathy.  As such, the assigned schedular evaluations are considered to adequately describe the Veteran's back disability and a referral for extraschedular consideration is not warranted. 
 
The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran continues to work and has not alleged that she is unable to work on account of her back (although, as noted, her back may limit certain tasks at work).  Thus, the Board finds that Rice is inapplicable. 

ORDER

A rating in excess of 40 percent for a lumbar spine disability, to include chronic lumbosacral strain and multilevel degenerative disc disease, is denied.



____________________________________________
MATHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


